December 8, 1932. The opinion of the Court was delivered by
The facts of this cause, agreed upon by counsel, are set forth in the opinion of Mr. Justice Carter. It is not necessary to repeat here the whole statement. In brief, the differences between the parties arise out of their respective constructions of Act No. 574 of 1928 (35 St. at Large, 1089; Sections 2521-2554, 1932 Code), as those statutes pertain to the documentary tax directed to be levied, collected, and paid for the support of the State government.
The members of the Tax Commission, defendants in the cause, who are respondents here, have been claiming that the plaintiff, who is the appellant, should pay a certain documentary tax, and have made efforts to collect the same. The appellant contends that the tax demanded is illegal, and it procured from his Honor, Circuit Judge Townsend, an order restraining the respondents from attempting to collect the tax during the pendency of this action. On motion of the respondents, Judge Townsend dissolved the injunction he *Page 114 
first granted, on the ground that the plaintiff had an adequate remedy at law, and there was no necessity for injunctive relief.
It is not only within the power of a Court of equity, but the duty rests upon it, to enjoin the collection of an illegal tax in those cases where no adequate legal remedy is provided for the aggrieved taxpayer. Ware ShoalsManufacturing Co. v. Jones, 78 S.C. 211, 58 S.E., 811.
It is conceded by the respondents that the appellant has no legal remedy for the recovery by it of the tax sought to be collected by the respondents, if paid by the appellant under protest, unless the right is given in Section 29 of Act No. 574 of 1928 (Section 2548, Code of 1932). So the only legislative enactment to be considered, pertaining to the issue here, is found in the section mentioned.
The identical question presented to this Court was considered and passed upon by United States Circuit Judges Parker and Northcott and District Judge Cochran, composing a three-Judge Court, in the case of Graniteville ManufacturingCo. v. Query et al., in the District Court of the Eastern District of South Carolina, 44 F.2d 64, 67. That Court decided in favor of the position of the appellant that the statute under consideration did not give the taxpayer "adequate remedy at law to recover any of these stamp taxes on documents."
In the decision of the three-Judge Court, the whole of Section 29 of the 1928 Act was set out. The proviso to that section seems to us to be only necessary for consideration, and that is in this language:
"Provided, That the collection of the license taxes imposed under the provisions of this Act shall not be stayed or prevented by any injunction, writ or order issued by any Court or Judge thereon. In all cases in which any license ortax is required to be paid hereunder by any person, firm or corporation and the Tax Commission shall claim the payment of the taxes so assessed, or shall take any step or proceedings *Page 115 
to collect the same, the person, firm or corporationagainst whom such license taxes are charged, or against whom such step or proceedings shall be taken, shall, if he conceives the same to be unjust or illegal for any reason, pay the said taxes notwithstanding, under protest, in such funds and monies as the South Carolina Tax Commission shall be authorized to receive, and upon such payment being made said South Carolina Tax Commission shall make proper note that the same was paid under protest and notify the State Treasurer that such taxes were paid under protest; that the person, firm or corporation so paying saidlicense taxes may at any time within thirty (30) days aftermaking such payment, but not afterwards, bring an action against the said South Carolina Tax Commission for the recovery thereof in any Court of competent jurisdiction and/or in proper cases in the Federal Courts and if it be determined in said action that such taxes were wrongfully and illegally collected for any reason owing to the merits, then the Court before which the case is tried shall certify of record that the same were wrongfully collected and ordered to be returned with interest thereon at the rate of four (4%) per centum per annum. Whereupon the Tax Commission shall issue its warrant upon the State Treasurer for refunding the taxes and interest so paid, which shall be paid in preference to other claims against the treasury."
Touching the question if the language of the enactment gave the taxpayer an adequate remedy at law to recover taxes paid by it, the Court had this to say:
"From the portions of this section which we have italicized, it appears clear that the remedy provided is only for the recovery of license taxes. It is true that in one place the language used is `license or tax'; but when the whole section is read, it will be seen that only license taxes may be paid under protest and recovered, and the expression `license or tax' is either an inadvertence or else the words `license or tax' were used as synonymous. In any event, those words *Page 116 
must be construed in harmony with the remaining portions of the section, which speak only of `license taxes.'
"The tax in question, by the terms of the Act, is not a license tax, but a documentary tax. It is unnecessary to enter into any complete analysis or discussion of the Act; but a careful reading of it discloses that the first class of taxes levied are documentary taxes, expressly so declared by the terms of the Act, levied directly on the documents themselves; and a number of other taxes which are levied are expressly denominated `license taxes' for the privilege of carrying on certain lines of business. The first part of the Act deals solely with taxes on documents. The remaining part of the Act deals with taxes on certain lines of business and sales and all of the taxes imposed thereon are expressly declared by the Act itself to be license taxes. The Act clearly contemplates two classes of taxes; one class which it denominates `documentary' taxes, and another class which it denominates `license' taxes. It is perfectly apparent that the provision in Section 29 to permit the taxpayer to pay under protest and recover refers only to the license taxes mentioned in the Act, and not to the documentary taxes."
The stamp taxes involved in the Graniteville Manufacturing Company case were of two classes, one relating to notes executed in Augusta, Ga., and mailed there to banks outside of South Carolina, and the other to notes executed at Graniteville, this state, and mailed to banks outside of South Carolina. The three-Judge Court held the taxes as to the notes executed in Augusta, sought to be collected by the South Carolina Tax Commission, were invalid, but the taxes claimed on the notes executed in Graniteville were legal.
Because of the unfavorable decision as to the taxes on notes executed at Graniteville, the Graniteville Manufacturing Company appealed the case to the Supreme Court of the United States. There was no appeal on the part of the South Carolina Tax Commission from the two rulings of *Page 117 
the three-Judge Court unfavorable to its positions, the first of which was that the plaintiff had an adequate remedy at law, and the second relating to the taxes on notes executed in Augusta, Ga. It seems apparent, therefore, that the South Carolina Tax Commission did not further question in the case the holding of the three-judge Court that the Act of 1928 did not give the plaintiff such adequate remedy at law as to deny to it the right of injunctive relief.
On the only question presented to the United States Supreme Court by the Graniteville Manufacturing Company, the judgment of the three-Judge Court was affirmed. SeeGraniteville Manufacturing Company, v. Query et al.,283 U.S. 376; 51 S.Ct., 515; 75 L.Ed., 1126.
It is quite true, as argued by counsel for the respondents, that this Court is the proper tribunal to give final and authoritative interpretation of the quoted provisions of the Statute. We are not bound by the construction placed upon the Statute by any Federal Court, and the Federal Courts should adopt and follow our construction.LaTourette v. McMaster, 248 U.S. 465;39 S.Ct., 160; 63 L.Ed., 362; State of New York ex rel. N.Y.  Q.Gas Co. v. McCall, 245 U.S. 345; 38 S.Ct., 122;62 L.Ed., 337; Palmer v. Ohio, 248 U.S. 32; 39 S.Ct., 16;63 L.Ed., 108; Orr v. Allen, 248 U.S. 35; 39 S.Ct., 23;63 L.Ed., 109. Nevertheless, we are constrained to follow the holding of the three-Judge Court, for the reasoning, upon which its conclusion was based, seems to us to be entirely logical.
Other reasons impel us to agree to the conclusion adverse to the contention of the South Carolina Tax Commission. The decision of the three-Judge Court was rendered on October 17, 1930, and its importance must have been apparent to the officials of this State. The General Assembly has met in two annual sessions since that time. We must assume that it had knowledge of the holding of that Court. If our lawmaking body desired and intended to give an adequate *Page 118 
remedy at law for the recovery of illegal documentary taxes paid under protest by a taxpayer, and wished to prevent a Court of Equity from exercising its power of injunction as to the collection of such taxes, very quickly, easily, and simply, the General Assembly could have amended the provisions of the Act of 1928 to carry out fully its intention. Its failure to amend in any respect Section 29 of the Act of 1928 (Code 1932, § 2548) seems to us to be evidence of the legislative intent to permit an aggrieved taxpayer to seek redress in the Courts of Equity.
It is truly said by respondents' counsel that in recent years it has been the policy of the State to provide a legal remedy in controversies over tax matters, so as to prevent the revenues of the State from being tied up in the Courts by injunction, and, as indicative of this policy, various tax Acts, such as those relating to income taxes, inheritance taxes, the electric power taxes, the chain store taxes have all carried provisions giving an adequate remedy at law for the recovery of such taxes paid under protest. But the evidences of this general policy pointed out, do not, we think, cure the defect in the Act of 1928 as to documentary taxes. On the contrary, it may be well said that the caution of the Legislature in providing an adequate remedy at law for the recovery of protested taxes in the Acts mentioned, some of which were passed prior to 1928, and the failure to insert plainly such provision as to the documentary taxes of the 1928 Act, is strong evidence of the legislative intent to leave out a similar provision in the last-mentioned Act. This evidence is considerably strengthened because of the legislative failure to amend the Act of 1928, under question here, after the decision of the three-Judge Court.
Respondents' counsel concede that Section 29 of Act No. 574 of 1928 "might have been more clearly and distinctly drawn." The law is clear that the General Assembly must provide a plain and adequate remedy at law for the relief of an aggrieved taxpayer before the courts of equity will be *Page 119 
denied the right to give him the relief he seeks. If a taxpayer mistakes his remedy because the law is not clearly expressed, fails to seek injunctive relief, pays the taxes, and later attempts to recover in a Court of Law, only to find that the method he has pursued is wrong, then he is in the unfortunate position of being deprived of the right to question the legality of the tax paid by him. This situation, of course, should not be permitted.
The only question before this Court is the right of the plaintiff-appellant to an injunction until the case is determined on the merits. Let it, therefore, be distinctly understood that we are not passing on the merits of the appellant's claim that the taxes sought to be collected from it are illegal. We only hold that the respondents should be enjoined from the collection of that tax until the merits have been determined by the courts.
This opinion was first prepared as a dissent to the opinion of Mr. Justice Carter. A majority of the Court, as constituted, having agreed therewith, it becomes the leading opinion. The judgment of this Court, therefore, is that the order dissolving the injunction be, and the same is hereby, reversed and the case remanded to the lower Court for a determination on the merits.
MESSRS. JUSTICES STABLER and GRIMBALL concur.